



Exhibit 10.24




















REGISTRATION RIGHTS AGREEMENT
dated as of January 23, 2018
between
PRIME SECURITY SERVICES TOPCO PARENT, L.P.
AND
ADT INC.





--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
Page
ARTICLE I DEFINITIONS
1


 
Section 1.1
Definitions
1


 
Section 1.2
Interpretation
4


ARTICLE II REGISTRATION RIGHTS
5


 
Section 2.1
Demand Registration
5


 
Section 2.2
Piggyback Registration
9


 
Section 2.3
Shelf Registration
11


 
Section 2.4
Withdrawal Rights
12


 
Section 2.5
Holdback Agreements
12


 
Section 2.6
Registration Procedures
13


 
Section 2.7
Registration Expenses
18


 
Section 2.8
Registration Indemnification
19


 
Section 2.9
Request for Information; Certain Rights
21


ARTICLE III REPRESENTATIONS AND WARRANTIES
22


 
Section 3.1
Representations and Warranties of Prime Parent
22


 
Section 3.2
Representations and Warranties of the Company
22


ARTICLE IV MISCELLANEOUS
23


 
Section 4.1
Notices
23


 
Section 4.2
Severability
23


 
Section 4.3
Counterparts
23


 
Section 4.4
Entire Agreement; No Third Party Beneficiaries
24


 
Section 4.5
Further Assurances
24


 
Section 4.6
Governing Law; Equitable Remedies
24


 
Section 4.7
Consent To Jurisdiction
24


 
Section 4.8
Amendments; Waivers
25


 
Section 4.9
Assignment
25


 
Section 4.10
Effectiveness
25


 
Section 4.11
Term
25









i




Doc#: US1:11696926v9

--------------------------------------------------------------------------------





REGISTRATION RIGHTS AGREEMENT (the “Agreement”), dated as of January 23, 2018,
among Prime Security Services TopCo Parent, L.P. (“Prime Parent”) and ADT Inc.
(the “Company”).
WHEREAS, Prime Parent is currently the direct beneficial owner of all shares of
common stock, par value $0.01, of the Company (the “Common Stock”);
WHEREAS, the Company is currently contemplating an underwritten initial public
offering (“IPO”) of shares of its Common Stock; and
WHEREAS, in connection with, and effective upon, the date of completion of the
IPO (the “Closing Date”), the Company and Prime Parent wish to set forth certain
understandings between such parties.
NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. As used in this Agreement, the following terms have
the following meanings:
“Affiliate” of any Person means any other Person that, directly or indirectly,
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such first Person. As used in this definition, the term
“control,” including the correlative terms “controlling,” “controlled by” and
“under common control with,” means the possession, directly or indirectly, of
the power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person.
“Agreement” has the meaning set forth in the recitals to this Agreement.
“Beneficial Owner” means, a Person who directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise has or shares:
(A) voting power, which includes the power to vote, or to direct the voting of,
such security and/or (B) investment power, which includes the power to dispose,
or to direct the disposition of, such security. The terms “Beneficially Own” and
“Beneficial Ownership” have correlative meanings.
“Board” means the board of directors of the Company or any duly authorized
committee thereof.
“Bylaws” means the Amended and Restated Bylaws of the Company, as they may be
amended, supplemented, restated or otherwise modified from time to time.
“Company” shall have the meaning set forth in the recitals to this Agreement.




--------------------------------------------------------------------------------




“Charter” means the Amended and Restated Certificate of Incorporation of the
Company, as it may be amended, supplemented, restated or otherwise modified from
time to time.
“Demand” has the meaning set forth in Section 2.1(a).
“Demand Registration” has the meaning set forth in Section 2.1(a).
“Disclosure Package” means, with respect to any offering of securities, (i) the
preliminary prospectus, (ii) each Free Writing Prospectus and (iii) all other
information, in each case, that is deemed, under Rule 159 promulgated under the
Securities Act, to have been conveyed to purchasers of securities at the time of
sale of such securities (including a contract of sale).
“Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time and any successor to such statute,
and the rules and regulations promulgated thereunder.
“Form S-3” has the meaning set forth in Section 2.3.
“Free Writing Prospectus” has the meaning set forth in Section 2.6(a)(iii).
“Governmental Entity” means any Federal, state, county, city, local or foreign
governmental, administrative or regulatory authority, commission, committee,
agency or body (including any court, tribunal or arbitral body).
“Inspectors” has the meaning set forth in Section 2.6(a)(viii).
“Long-Form Registration” has the meaning set forth in Section 2.1(c).
“Losses” has the meaning set forth in Section 2.8(a).
“Marketed Underwritten Offering” has the meaning set forth in Section 2.1(f).
“Non-Marketed Underwritten Offering” has the meaning set forth in Section
2.1(f).
“Non-Underwritten Shelf Takedown” has the meaning set forth in Section 2.1(f).
“Other Demanding Sellers” has the meaning set forth in Section 2.2(b).
“Person” shall be construed broadly and includes any individual, corporation,
firm, partnership, limited liability company, joint venture, estate, business,
association, trust, Governmental Entity or other entity.
“Piggyback Notice” has the meaning set forth in Section 2.2(a).
“Piggyback Registration” has the meaning set forth in Section 2.2(a).


2




Doc#: US1:11696926v9



--------------------------------------------------------------------------------




“Piggyback Seller” has the meaning set forth in Section 2.2(a).
“Proceeding” has the meaning set forth in Section 4.7.
“Records” has the meaning set forth in Section 2.6(a)(viii).
“Registrable Amount” means a number of Registrable Securities representing at
least the lesser of (i) 1.0% of the total Shares then outstanding (taking into
account for this purpose all vested and unvested Shares, if any) and (ii) $25
million (such value shall be determined based on the value of such Registrable
Securities on the date immediately preceding the date upon which the Demand or
Shelf Notice, as applicable, has been received by the Company).
“Registrable Securities” means any Shares currently owned or hereafter acquired
by any Stockholder (whether acquired upon conversion, exchange or exercise of
any securities, through open market purchases, or otherwise). As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when (i) such securities have been sold or otherwise transferred by
the holder thereof pursuant to an effective registration statement or (ii) such
securities are sold in accordance with Rule 144 (or any successor provision)
promulgated under the Securities Act.
“Registration Expenses” has the meaning set forth in Section 2.7.
“Requesting Stockholder” means one or more Stockholders (and its affiliates) who
collectively beneficially own, outstanding shares of Common Stock.
“SEC” means the United States Securities and Exchange Commission or any similar
agency then having jurisdiction to enforce the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute, and the rules and
regulations promulgated thereunder.
“Selected Courts” has the meaning set forth in Section 4.7.
“Selling Stockholders” means the Persons named as selling stockholders in any
registration statement under Article II hereof and who is the Beneficial Owner
of Registrable Securities being offered thereunder.
“Stockholder” shall mean Prime Parent and its successors, permitted transferees
and permitted assigns.
“Shares” means the shares of Common Stock of the Company and any equity
securities issued or issuable in exchange for or with respect to such shares of
Common Stock (i) by way of a dividend, split or combination of shares or (ii) in
connection with a reclassification, recapitalization, merger, consolidation or
other reorganization.
“Shelf Notice” has the meaning set forth in Section 2.3.


3




Doc#: US1:11696926v9



--------------------------------------------------------------------------------




“Shelf Registration Statement” has the meaning set forth in Section 2.3.
“Short-Form Registration” has the meaning set forth in Section 2.1(c).
“Suspension Period” has the meaning set forth in Section 2.3(d).
“Underwritten Offering” means a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.
“Underwritten Offering Notice” has the meaning set forth in Section 2.1(f).
“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 promulgated under the Securities Act and which (i) is a “well-known
seasoned issuer” under paragraph (1)(i)(A) of such definition or (ii) is a
“well-known seasoned issuer” under paragraph (1)(i)(B) of such definition and is
also eligible to register a primary offering of its securities relying on
General Instruction I.B.1 of Form S-3 or Form F-3 under the Securities Act.
Section 1.2    Interpretation. In this Agreement, unless the context otherwise
requires:
(a)    words importing the singular include the plural and vice versa;
(b)    pronouns of either gender or neuter shall include, as appropriate, the
other pronoun forms;
(c)    a reference to a clause, party, annex, exhibit or schedule is a reference
to a clause of, and a party, annex, exhibit and schedule to this Agreement, and
a reference to this Agreement includes any annex, exhibit and schedule hereto;
(d)    a reference to a statute, regulation, proclamation, ordinance or by-law
includes all statues, regulations, proclamations, ordinances or by-laws
amending, consolidating or replacing it, whether passed by the same or another
Governmental Entity with legal power to do so, and a reference to a statute
includes all regulations, proclamations, ordinances and by-laws issued under the
statute;
(e)    a reference to a document includes all amendments or supplements to, or
replacements or novations of that document;
(f)    a reference to a party to a document includes that party’s successors,
permitted transferees and permitted assigns;
(g)    the use of the term “including” means “including, without limitation”;
(h)    the words “herein”, “hereof”, “hereunder” and other words of similar
import refer to this Agreement as a whole, including the annexes, schedules and
exhibits, as the same may from time to time be amended, modified, supplemented
or restated, and not to


4




Doc#: US1:11696926v9



--------------------------------------------------------------------------------




any particular section, subsection, paragraph, subparagraph or clause contained
in this Agreement;
(i)    the title of and the section and paragraph headings used in this
Agreement are for convenience of reference only and shall not govern or affect
the interpretation of any of the terms or provisions in this Agreement;
(j)    where specific language is used to clarify by example a general statement
contained herein, such specific language shall not be deemed to modify, limit or
restrict in any manner the construction of the general statement to which it
relates;
(k)    the language used in this Agreement has been chosen by the parties to
express their mutual intent, and no rule of strict construction shall be applied
against any party; and
(l)    unless expressly provided otherwise, the measure of a period of one (1)
month or year for purposes of this Agreement shall be that date of the following
month or year corresponding to the starting date, provided that if no
corresponding date exists, the measure shall be that date of the following month
or year corresponding to the next day following the starting date (for example,
one (1) month following February 18 is March 18, and one (1) month following
March 31 is May 1 (or in the case of January 29, 30 or 31, the following month
shall be March 1)).
ARTICLE II
REGISTRATION RIGHTS
Section 2.1    Demand Registration.
(a)    One or more Requesting Stockholders shall be entitled to make a written
request of the Company (a “Demand”) for registration under the Securities Act of
an amount of Registrable Securities that, in the aggregate taking into account
all of the Requesting Stockholders, equals or is greater than the Registrable
Amount (based on the number of Registrable Securities outstanding on the date
such Demand is made) (a “Demand Registration”) and thereupon the Company will,
subject to the terms of this Agreement, use its commercially reasonable efforts
to effect the registration as promptly as practicable under the Securities Act
of:
(i)    the offer and sale of the Registrable Securities which the Company has
been so requested to register by the Requesting Stockholders for disposition in
accordance with the intended method of disposition stated in such Demand;
(ii)    all other Registrable Securities which the Company has been requested to
register pursuant to Section 2.1(b); and
(iii)    all equity securities of the Company which the Company may elect to
register in connection with any offering of Registrable Securities pursuant to
this Section 2.1;


5




Doc#: US1:11696926v9



--------------------------------------------------------------------------------




all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof) of the Registrable Securities and the additional
Shares, if any, to be so registered.
(b)    Each Demand shall specify: (i) the aggregate number of Registrable
Securities requested to be registered in such Demand Registration, (ii) the
intended method of disposition in connection with such Demand Registration, if
then known and (iii) the identity of the Requesting Stockholder (or Requesting
Stockholders). Within five (5) business days after receipt of a Demand, the
Company shall give written notice of such Demand to all other Stockholders, if
any. Subject to Section 2.1(h), the Company shall include in the Demand
Registration covered by such Demand all Registrable Securities with respect to
which the Company has received a written request for inclusion therein within
ten (10) days after the Company’s notice required by this paragraph has been
mailed. Such written request shall comply with the requirements of a Demand as
set forth in this Section 2.1(b).
(c)    Demand Registrations shall be on (i) Form S-1 or any similar long-form
registration (“Long-Form Registration”), (ii) Form S-3 or any similar short form
registration, if such short form registration is then available to the Company,
or (iii) Form S-3ASR if the Company is, at the time a Demand is made, a
Well-Known Seasoned Issuer (a Demand Registration under each of clauses (ii) and
(iii), a “Short-Form Registration”), in each case, reasonably acceptable to the
Requesting Stockholders holding a majority of the Registrable Securities
included in the applicable Demand Registration. The Company shall not be
required to effect more than three Long-Form Registrations per fiscal year.
(d)    Effective Demand Registration. A Demand Registration shall not be deemed
to have been effected:
(i)    unless a registration statement with respect thereto has been declared
effective by the SEC and remains effective in compliance with the provisions of
the Securities Act and the laws of any U.S. state or other jurisdiction
applicable to the disposition of Registrable Securities covered by such
registration statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with such registration statement or
there shall cease to be any Registrable Securities;
(ii)    if, after it has become effective, such registration is interfered with
by any stop order, injunction or other order or requirement of the SEC or other
Governmental Entities or court for any reason other than a violation of
applicable law solely by any Selling Stockholder and has not thereafter become
effective; or
(iii)    if, in the case of an Underwritten Offering, the conditions to closing
specified in an underwriting agreement applicable to the Company are not
satisfied or waived other than by reason of any breach or failure by any Selling
Stockholder.
(iv)    if, the filing or effectiveness of the Registration Statement would
cause the disclosure of material, non-public information that the Company has a
bona fide business purpose for preserving as confidential, provided, however,
that any Suspension Period shall terminate at such time as the public disclosure
of such information is made. Notwithstanding the foregoing, the Company shall
not be obligated to (i) maintain the


6




Doc#: US1:11696926v9



--------------------------------------------------------------------------------




effectiveness of a Long-Form Registration, filed pursuant to a Demand
Registration, for a period longer than 90 days or (ii) effect any Demand
Registration (A)  within six (6) months of the effective date of a registration
statement with respect to a “firm commitment” Underwritten Offering in which all
Piggyback Sellers were given “piggyback” rights pursuant to Section 2.2 (and at
least 50% of the number of Registrable Securities requested by such Piggyback
Sellers to be included in such Demand Registration were included, (B) within
three (3) months of the effective date of a registration statement with respect
to any other Demand Registration, (C) within 90 days from the date on which a
Marketed Underwritten Offering was priced, (D) if, in the reasonable judgment of
the Board, it is not feasible for the Company to proceed with the Demand
Registration because of the unavailability of audited or other required
financial statements, provided that the Company shall use commercially
reasonable efforts to obtain such financial statements as promptly as
practicable. In addition, the Company shall be entitled to postpone (upon
written notice to all Stockholders) the filing or the effectiveness of a
registration statement for any Demand Registration (but no more than twice in
any period of twelve (12) consecutive months and in no event for more than an
aggregate of one-hundred twenty (120) days in any three-hundred sixty-five (365)
consecutive day period) if the Board determines in its reasonable judgment that
the filing or effectiveness of the registration statement relating to such
Demand Registration would cause the disclosure of material, non-public
information that the Company has a bona fide business purpose for preserving as
confidential.
(e)    Offering Requests.
(i)    Requests for Marketed Underwritten Offerings. A Requesting Stockholder
may from time to time request to sell Registrable Securities in an underwritten
offering that is registered pursuant to the Shelf Registration Statement or
under a Demand Registration that includes roadshow presentations or investor
calls by management of the Company or other marketing efforts by the Company (a
“Marketed Underwritten Offering”); provided that in the case of each such
Marketed Underwritten Offering the Registrable Securities proposed to be sold
shall have an aggregate offering price of at least $25 million; and provided,
further, that the Company shall not be required to effect (A) a Marketed
Underwritten Offering if another Marketed Underwritten Offering has been
effected and priced within 90 days or (B) more than four Marketed Underwritten
Offerings within any 12-month period. Notwithstanding anything contrary in this
Section 2.1, unless otherwise agreed to by the Requesting Stockholders, no other
stockholder shall have the right to participate in a Marketed Underwritten
Offering.
(ii)    Requests for Non-Marketed Underwritten Offerings. Requesting
Stockholders may from time to time request to sell Registrable Securities in an
underwritten offering that is registered under the Shelf Registration Statement
or under a Demand Registration that does not include any marketing efforts by
the Company or its management, including a “block trade” (a “Non-Marketed
Underwritten Offering”); provided that in the case of each such Non-Marketed
Underwritten Offering the Registrable Securities proposed to be sold shall have
an aggregate offering price of at least $5 million. Notwithstanding anything
contrary in this Section 2.1, unless otherwise agreed to by the Requesting
Stockholders, no other Stockholder shall have the right to participate in a
Non-Marketed Underwritten Offering.


7




Doc#: US1:11696926v9



--------------------------------------------------------------------------------




(iii)    Requests for Non-Underwritten Offerings. At any time that a Shelf
Registration Statement or any shelf registration statement filed in connection
with a Demand Registration shall be effective with respect to Registrable
Securities of a Requesting Stockholder and such Requesting Stockholder desires
to initiate an offering or sale of all or part of such Requesting Stockholder’s
Registrable Securities that does not constitute an Underwritten Offering (a
“Non-Underwritten Shelf Takedown”), such Requesting Stockholder shall so
indicate in a written request delivered to the Company no later than three
Business Days prior to the expected date of such Non-Underwritten Shelf
Takedown, which request shall include (i) the type and total number of
Registrable Securities expected to be offered and sold in such Non-Underwritten
Shelf Takedown and (ii) the expected plan of distribution of such
Non-Underwritten Shelf Takedown. Notwithstanding anything contrary in this
Section 2.1, unless otherwise agreed to by the Requesting Stockholder, no other
Stockholder shall have the right to participate in a Non-Underwritten Shelf
Takedown.
(iv)    Underwritten Offering Notices. All requests for Underwritten Offerings
shall be made by giving written notice to the Company (an “Underwritten Offering
Notice”). Each Underwritten Offering Notice shall specify (i) the approximate
number of Registrable Securities to be sold in the Underwritten Offering, (ii)
whether such offering will be a Marketed Underwritten Offering or a Non-Marketed
Underwritten Offering, (iii) the intended marketing efforts, if any and (iv) the
name(s) of the underwriter(s), if then known. Within five Business Days after
receipt of any Offering Notice, if agreed to by the Requesting Stockholders in
accordance with the provisions set forth above, the Company shall send written
notice of such requested Offering to all other Stockholders, if any, and shall
include in such Offering all Registrable Securities with respect to which the
Company has received written requests for inclusion therein within ten (10) days
after mailing such notice.
(f)    Any time that a Demand Registration involves an Underwritten Offering,
(i) the Stockholders holding a majority of the Registrable Securities requested
to be included in the Demand Registration shall select the investment banker or
investment bankers and managers that will serve as lead and co-managing
underwriters with respect to the offering of such Registrable Securities, and
(ii) the Company shall enter into an underwriting agreement that is reasonably
acceptable to the Stockholders holding a majority of the Registrable Securities
requested to be included in the Demand Registration and the Company, which
agreement shall contain representations, warranties, indemnities and agreements
customarily included (but not inconsistent with the covenants and agreements of
the Company contained herein) by an issuer of common stock in underwriting
agreements with respect to offerings of common stock for the account of, or on
behalf of, such issuers.
(g)    The Company shall not include any securities other than Registrable
Securities in a Demand Registration, except with the written consent of the
Requesting Stockholders participating in such Demand Registration holding a
majority of the Registrable Securities included in such Demand Registration. If,
in connection with a Demand Registration, the lead bookrunning underwriters (or,
if such Demand Registration is not an Underwritten Offering, a nationally
recognized independent investment bank selected by the Company and reasonably
acceptable to Stockholders holding a majority of the Registrable Securities
included in such Demand Registration, and whose fees and expenses shall be borne
solely by the Company) advise the Company, in writing, that, in their reasonable
opinion, the


8




Doc#: US1:11696926v9



--------------------------------------------------------------------------------




inclusion of all of the securities, including securities of the Company that are
not Registrable Securities, sought to be registered in connection with such
Demand Registration would adversely affect the marketability of the Registrable
Securities sought to be sold pursuant thereto, then the Company shall include in
such registration statement only such securities as the Company is reasonably
advised by such underwriters or investment bank can be sold without such adverse
effect as follows and in the following order of priority: (i) first, up to the
number of Shares requested to be included in such Demand Registration by any
Stockholders, which, in the opinion of the underwriter or investment bank can be
sold without adversely affecting the marketability of the offering, pro rata
among such Stockholders based upon the number of Shares deemed to be owned by
such Persons; (ii) second, securities the Company proposes to sell for its own
account; and (iii) third, all other equity securities of the Company duly
requested to be included in such registration statement by any other
stockholders holding pari passu registration rights, pro rata on the basis of
the amount of such other securities requested to be included or such other
method determined by the Company.
Section 2.2    Piggyback Registration.
(a)    Subject to the terms and conditions hereof, whenever the Company proposes
to register the offer and sale of any of its equity securities under the
Securities Act (other than a registration by the Company on a registration
statement on Form S-4 or a registration statement on Form S-8 or any successor
forms thereto) (a “Piggyback Registration”), whether for its own account or for
the account of others, the Company shall give each Stockholder prompt written
notice thereof (but not less than ten (10) business days prior to the public
filing by the Company with the SEC of any registration statement with respect
thereto, provided that the Company shall not be required to deliver such notice
prior to the a confidential submission or non-public filing of any registration
statement with the SEC). Such notice (a “Piggyback Notice”) shall specify, at a
minimum, the number of equity securities proposed to be registered, the proposed
date of filing of such registration statement with the SEC, the proposed means
of distribution, the proposed managing underwriter or underwriters (if any and
if known) and a reasonable estimate by the Company of the proposed minimum
offering price of such equity securities. Upon the written request of any Person
that on the date of the Piggyback Notice is a Stockholder (a “Piggyback Seller”)
(which written request shall specify the number of Registrable Securities then
presently intended to be disposed of by such Piggyback Seller) given within ten
(10) days after such Piggyback Notice is received by such Piggyback Seller, the
Company, subject to the terms and conditions of this Agreement, shall use its
commercially reasonable efforts to cause all such Registrable Securities held by
Piggyback Sellers with respect to which the Company has received such written
requests for inclusion to be included in such Piggyback Registration on the same
terms and conditions as the Company’s equity securities being sold in such
Piggyback Registration (whether for the account of the Company or for the
account of others).
(b)    If, in connection with a Piggyback Registration, any managing underwriter
(or, if such Piggyback Registration is not an Underwritten Offering, a
nationally recognized independent investment bank selected by the Company and
reasonably acceptable to the Stockholders holding a majority of the Registrable
Securities included in such Piggyback Registration, and whose fees and expenses
shall be borne solely by the Company) advises the Company in writing that, in
its opinion, the inclusion of all the equity securities sought to be


9




Doc#: US1:11696926v9



--------------------------------------------------------------------------------




included in such Piggyback Registration by (i) the Company, (ii) others who
acquire Shares after the date hereof and whom the Company gives registration
rights and have sought to have all or part of such Shares registered in such
Piggyback Registration pursuant to such registration rights, (iii) others with
the written consent of Stockholders participating in such Demand Registration
holding a majority of the Registrable Securities included in such Demand
Registration (such Persons referenced in clauses (ii) and (iii) of this Section
2.2(b) being “Other Demanding Sellers”), and (iv) the Piggyback Sellers, as the
case may be, would adversely affect the marketability of the equity securities
sought to be sold pursuant thereto, then the Company shall include in the
registration statement applicable to such Piggyback Registration only such
equity securities as the Company is so advised by such underwriter can be sold
without such an effect, as follows and in the following order of priority:
(i)    if the Piggyback Registration relates to an offering for the Company’s
own account, then (A) first, such number of equity securities to be sold by the
Company for its own account, and (B) second, Shares requested to be included in
such Piggyback Registration by any Other Demanding Sellers and any Piggyback
Sellers, pro rata among such Other Demanding Sellers, and Piggyback Sellers
based upon the number of Shares deemed to be beneficially owned by such Persons;
or
(ii)    if the Piggyback Registration relates to an offering other than for the
Company’s own account, then (A) first, Shares requested to be included in such
Piggyback Registration by any Other Demanding Sellers and any Piggyback Sellers,
pro rata among such Other Demanding Sellers and Piggyback Sellers based upon the
number of Shares deemed to be owned by such Persons, and (B) second, the other
equity securities of the Company proposed to be sold by the Company as
determined by the Company.
(c)    In connection with any Underwritten Offering under this Section 2.2, the
Company shall not be required to include the Registrable Securities of a
stockholder in the Underwritten Offering unless such stockholder accepts the
terms of the underwriting as agreed upon between the Company and the
underwriters, or, if applicable, the underwriters selected by the Stockholders
holding a majority of the Registrable Securities requested to be included in the
Demand Registration in accordance with the terms of hereof.
(d)    If, at any time after giving written notice of its intention to register
the offer and sale of any of its equity securities as set forth in this Section
2.2 and prior to the time the registration statement filed in connection with
such Piggyback Registration is declared effective, the Company shall determine,
at its election, for any reason not to register the offer and sale of such
equity securities, the Company shall give written notice of such determination
to each Stockholder within five (5) days thereof and thereupon shall be relieved
of its obligation to register the offer and sale of any Registrable Securities
in connection with such particular withdrawn or abandoned Piggyback Registration
(but not from its obligation to pay the Registration Expenses in connection
therewith as provided herein); provided, that Stockholders may continue the
registration as a Demand Registration pursuant to the terms of Section 2.1.


10




Doc#: US1:11696926v9



--------------------------------------------------------------------------------




Section 2.3    Shelf Registration.
(a)    Subject to Section 2.3(d), and further subject to the availability of a
registration statement on Form S-3 or on any other form which permits
incorporation of information by reference to other documents filed by the issuer
with the SEC (“Form S-3”) to the Company, any of the Stockholders may by written
notice delivered to the Company (the “Shelf Notice”) require the Company to file
as soon as practicable (but no later than sixty (60) days after the date the
Shelf Notice is delivered), and to use commercially reasonable efforts to cause
to be declared effective by the SEC as promptly as practicable and within ninety
(90) days after such filing date, a Form S-3 providing for an offering to be
made on a continuous basis pursuant to Rule 415 under the Securities Act
relating to the offer and sale, from time to time, of a number of Registrable
Securities that is equal to or greater than the Registrable Amount (based on the
number of Registrable Securities outstanding on the date such notice is
delivered) owned by such Stockholders and any other Stockholders who elect to
participate therein as provided in Section 2.3(b) in accordance with the plan
and method of distribution set forth in the prospectus included in such Form S-3
(the “Shelf Registration Statement”).
(b)    Within five (5) business days after receipt of a Shelf Notice pursuant to
Section 2.3, the Company will deliver written notice thereof to each
Stockholder. Each Piggyback Seller may elect to participate in the Shelf
Registration Statement by delivering to the Company a written request to so
participate within ten (10) days after the Shelf Notice is received by any such
Piggyback Seller.
(c)    Subject to Section 2.3(d), the Company will use commercially reasonable
efforts to keep the Shelf Registration Statement continuously effective until
the date on which all Registrable Securities covered by the Shelf Registration
Statement have been sold thereunder in accordance with the plan and method of
distribution disclosed in the prospectus included in the Shelf Registration
Statement, or otherwise.
(d)    Notwithstanding anything to the contrary contained in this Agreement, the
Company shall be entitled to suspend the use of the prospectus included in the
Shelf Registration Statement, filed in accordance with Section 2.3, for a
reasonable period of time not to exceed ninety (90) days in succession or
one-hundred eighty (180) days in the aggregate in any twelve (12) month period
(a “Suspension Period”) if the Board shall determine in its reasonable judgment
that (A) it is not feasible for the Stockholder to use the prospectus for the
sale of Registrable Securities because of the unavailability of audited or other
required financial statements, provided that the Company shall use its
reasonable efforts to obtain such financial statements as promptly as
practicable, or (B) the filing or effectiveness of the prospectus relating to
the Shelf Registration Statement would cause the disclosure of material,
non-public information that the Company has a bona fide business purpose for
preserving as confidential; provided, however, that any Suspension Period shall
terminate at such time as the public disclosure of such information is made.
After the expiration of any Suspension Period and without any further request
from a Stockholder, the Company shall as promptly as reasonably practicable
prepare a post-effective amendment or supplement to the Shelf Registration
Statement or the prospectus, or any document incorporated therein by reference,
or file any other required document so that, as thereafter delivered to
purchasers of the Registrable Securities included therein, the prospectus will
not include an untrue statement of a material fact


11




Doc#: US1:11696926v9



--------------------------------------------------------------------------------




or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
(e)    The Stockholders shall be entitled to demand such number of shelf
registrations as shall be necessary to sell all of its Registrable Securities
pursuant to this Section 2.3.
Section 2.4    Withdrawal Rights.
Any Stockholder having notified or directed the Company to include any or all of
its Registrable Securities in a registration statement under the Securities Act
shall have the right to withdraw any such notice or direction with respect to
any or all of the Registrable Securities designated by it for registration by
giving written notice to such effect to the Company prior to the effective date
of such registration statement. In the event of any such withdrawal, the Company
shall not include such Registrable Securities in the applicable registration and
such Registrable Securities shall continue to be Registrable Securities for all
purposes of this Agreement. No such withdrawal shall affect the obligations of
the Company with respect to the Registrable Securities not so withdrawn;
provided, however, that in the case of a Demand Registration, if such withdrawal
shall reduce the number of Registrable Securities sought to be included in such
registration below the Registrable Amount, then the Company shall as promptly as
practicable give each Stockholder seeking to register Registrable Securities
notice to such effect and, within ten (10) days following the mailing of such
notice, such Stockholders still seeking registration shall, by written notice to
the Company, elect to register additional Registrable Securities to satisfy the
Registrable Amount or elect that such registration statement not be filed or, if
theretofore filed, be withdrawn. During such 10-day period, the Company shall
not file such registration statement if not theretofore filed or, if such
registration statement has been theretofore filed, the Company shall not seek,
and shall use commercially reasonable efforts to prevent, the effectiveness
thereof. If a Stockholder withdraws its notification or direction to the Company
to include Registrable Securities in a registration statement in accordance with
this Section 2.4 with respect to a sufficient number of shares so as to reduce
the number of Registrable Securities requested to be included in such
registration statement below the Registrable Amount, such Stockholder shall be
required to promptly reimburse the Company for all expenses incurred by the
Company in connection with preparing for the registration of such Registrable
Securities.
Section 2.5    Holdback Agreements.
(a)In the case of any Underwritten Offering in connection with a Demand or Shelf
Registration pursuant to this Agreement, each Stockholder, and in the case of
any Piggyback Registration pursuant to this Agreement, each participating
Stockholder, agrees not to effect any public sale or distribution (including
sales pursuant to Rule 144) of equity securities of the Company, or any
securities convertible into or exchangeable or exercisable for such equity
securities, during any time period reasonably requested by the managing
underwriter(s) of such Underwritten Offering (which shall not exceed sixty (60)
days) with respect to any Demand, Shelf or Piggyback Registration (in each case,
except as part of such registration subject to customary exceptions to be
agreed). Each Stockholder subject to the restrictions of the first sentence of
Section 2.5 shall receive the benefit of any shorter “lock-up” period or
permitted


12




Doc#: US1:11696926v9



--------------------------------------------------------------------------------




exceptions agreed to by the managing underwriter(s) for any Underwritten
Offering pursuant to this Agreement irrespective of whether such Stockholder
participated in the Underwritten Offering and the terms of such lock-up
agreements shall govern such Stockholders in lieu of the first sentence of
Section 2.5.
(b)In the case of any Underwritten Offering pursuant to this Agreement, the
Company shall use commercially reasonable efforts to cause other stockholders
(other than the Stockholders) and its directors and officers to execute any
lock-up agreements in form and substance as agreed by the Stockholders and as
reasonably requested by the managing underwriters.
(c)In the case of any Underwritten Offering, the Company agrees not to effect
any Public Offering or distribution of any equity securities of the Company, or
securities convertible into or exchangeable or exercisable for equity securities
of the Company for a period (a) commencing upon the earlier of (x) the
commencement of the roadshow in respect of such offering and(y) seven days prior
to the pricing of such offering and (b) ending 90 days after the pricing of such
offering, except, in each case, as part of such Underwritten Offering.
Section 2.6    Registration Procedures.
(a)    If and whenever the Company is required to use commercially reasonable
efforts to effect the registration of any Registrable Securities under the
Securities Act as provided in Section 2.1, Section 2.2, and Section 2.3 the
Company shall as expeditiously as reasonably possible:
(i)    prepare and file with the SEC (subject to the provisions of Section 2.3
with respect to Shelf Registrations, promptly and, in any event on or before the
date that is (i) 90 days, in the case of any Long-Form Registration, after the
receipt by the Company a Demand from a Requesting Stockholder or (ii) 45 days,
in the case of any Short-Form Registration, after the receipt by the Company of
a Demand from a Requesting Stockholder) the requisite registration statement to
effect any such registration and thereafter use its commercially reasonable
efforts to cause such registration statement to be declared effective by the SEC
and remain effective pursuant to the terms of this Agreement and cause such
registration statement to contain a “Plan of Distribution” that permits the
distribution of securities pursuant to all legal means; provided, however, that
the Company may discontinue any registration of its securities which are not
Registrable Securities at any time prior to the effective date of the
registration statement relating thereto; provided, further that before filing
such registration statement, prospectus or any amendments thereto, the Company
will furnish to the counsel selected by the Stockholders which are including
Registrable Securities in such registration copies of all such documents
proposed to be filed, which documents will be subject to the review of such
counsel, and such review to be conducted with reasonable promptness;
(ii)    prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement until the earlier of such time
as all of such securities have been disposed of


13




Doc#: US1:11696926v9



--------------------------------------------------------------------------------




in accordance with the intended methods of disposition by the seller or sellers
thereof set forth in such registration statement or (i) in the case of a Demand
Registration pursuant to Section 2.1, the expiration of ninety (90) days after
such registration statement becomes effective or (ii) in the case of a Piggyback
Registration pursuant to Section 2.2, the expiration of ninety (90) days after
such registration statement becomes effective;
(iii)    furnish to each Selling Stockholder and each underwriter, if any, of
the securities being sold by such Selling Stockholder such number of conformed
copies of such registration statement and of each amendment and supplement
thereto (in each case including all exhibits), such number of copies of the
prospectus contained in such registration statement (including each preliminary
prospectus and any summary prospectus) and each free writing prospectus (as
defined in Rule 405 of the Securities Act) (a “Free Writing Prospectus”)
utilized in connection therewith and any other prospectus filed under Rule 424
under the Securities Act, in conformity with the requirements of the Securities
Act, and such other documents as such Selling Stockholder and underwriter, if
any, may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities owned by such Selling Stockholder;
(iv)    use commercially reasonable efforts to register or qualify such
Registrable Securities covered by such registration statement under such other
securities laws or blue sky laws of such jurisdictions as any Selling
Stockholder and any underwriter of the securities being sold by such Selling
Stockholder shall reasonably request, and take any other action which may be
reasonably necessary or advisable to enable such Selling Stockholder and
underwriter to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such Selling Stockholder, except that the
Company shall not for any such purpose be required to (A) qualify generally to
do business as a foreign corporation in any jurisdiction wherein it would not
but for the requirements of this clause (iv) be obligated to be so qualified,
(B) subject itself to taxation in any such jurisdiction or (C) file a general
consent to service of process in any such jurisdiction;
(v)    use commercially reasonable efforts to cause such Registrable Securities
to be listed on each securities exchange on which similar securities issued by
the Company are then listed and, if no such securities are so listed, use
commercially reasonable efforts to cause such Registrable Securities to be
listed on the New York Stock Exchange or the NASDAQ Stock Market;
(vi)    use commercially reasonable efforts to cause such Registrable Securities
covered by such registration statement to be registered with or approved by such
other Governmental Entities as may be necessary to enable each Selling
Stockholder thereof to consummate the disposition of such Registrable
Securities;
(vii)    in connection with an Underwritten Offering, obtain for each Selling
Stockholder and underwriter:
(A)    an opinion of counsel for the Company, covering the matters customarily
covered in opinions requested in underwritten offerings and such


14




Doc#: US1:11696926v9



--------------------------------------------------------------------------------




other matters as may be reasonably requested by such Selling Stockholder and
underwriters, and
(B)    a “comfort” letter (or, in the case of any such Person which does not
satisfy the conditions for receipt of a “comfort” letter specified in Statement
on Auditing Standards No. 72, an “agreed upon procedures” letter) signed by the
independent public accountants who have certified the Company’s financial
statements included in such registration statement;
(viii)    promptly make available for inspection by a representative of the
Selling Stockholders, any underwriter participating in any disposition pursuant
to any registration statement, and any attorney, accountant or other agent or
representative retained by the Selling Stockholders (collectively and not
individually) or underwriter (collectively, the “Inspectors”), all financial and
other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably necessary to enable them
to exercise their due diligence responsibility in connection with such
registration statement, and cause the Company’s officers, directors and
employees to supply all information requested by any such Inspector in
connection with such registration statement; provided, however, that, unless the
disclosure of such Records is necessary to avoid or correct a misstatement or
omission in the registration statement or the release of such Records is ordered
pursuant to a subpoena or other order from a court of competent jurisdiction,
the Company shall not be required to provide any information under this
subparagraph (viii) if (i) the Company believes, after consultation with counsel
for the Company, that to do so would cause the Company to forfeit an
attorney-client privilege that was applicable to such information or (ii) if
either (A) the Company has requested and been granted from the SEC confidential
treatment of such information contained in any filing with the SEC or documents
provided supplementally or otherwise or (B) the Company reasonably determines
that such Records are confidential and so notifies the Inspectors in writing
unless prior to furnishing any such information with respect to (i) or (ii) such
Selling Stockholder requesting such information agrees, and causes each of its
Inspectors, to enter into a confidentiality agreement on terms reasonably
acceptable to the Company; and provided, further, that each Selling Stockholder
agrees that it will, upon learning that disclosure of such Records is sought in
a court of competent jurisdiction, give notice to the Company and allow the
Company, at its expense, to undertake appropriate action and to prevent
disclosure of the Records deemed confidential;
(ix)    promptly notify in writing each Selling Stockholder and the
underwriters, if any, of the following events:
(A)    the filing (or confidential submission, as applicable) of the
registration statement, the prospectus or any prospectus supplement related
thereto or post-effective amendment to the registration statement or any Free
Writing Prospectus utilized in connection therewith, and, with respect to the
registration statement or any post-effective amendment thereto, when the same
has become effective;
(B)    any request by the SEC or any other Governmental Entity for amendments or
supplements to the registration statement or the prospectus or for additional
information;


15




Doc#: US1:11696926v9



--------------------------------------------------------------------------------




(C)    the issuance by the SEC or any other Governmental Entity of any stop
order suspending the effectiveness of the registration statement or the
initiation of any proceedings by any Person for that purpose; and
(D)    the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or blue sky laws of any jurisdiction or the initiation or threat of
any proceeding for such purpose;
(x)    notify each Selling Stockholder, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, upon discovery
that, or upon the happening of any event as a result of which, the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
promptly prepare and furnish to such Selling Stockholder a reasonable number of
copies of a supplement to or an amendment of such prospectus as may be necessary
so that, as thereafter delivered to the purchasers of such Registrable
Securities, such prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading;
(xi)    use commercially reasonable efforts to prevent the issuance of and, if
issued, obtain the withdrawal of any order suspending the effectiveness of such
registration statement or any suspension of the qualification of any Registrable
Securities for sale under the securities or blue sky laws of any jurisdiction;
(xii)    otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC, and make available to each Selling
Stockholder, as soon as reasonably practicable, an earning statement of the
Company covering the period of at least twelve (12) months, but not more than
eighteen (18) months, beginning with the first day of the Company’s first full
quarter after the effective date of such registration statement, which earning
statement shall satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder;
(xiii)    cooperate with the Selling Stockholders and the managing underwriter
to facilitate the timely preparation and delivery of certificates (which shall
not bear any restrictive legends unless required under applicable law)
representing securities sold under any registration statement, and enable such
securities to be in such denominations and registered in such names as the
managing underwriter or such Selling Stockholders may request and keep available
and make available to the Company’s transfer agent prior to the effectiveness of
such registration statement a supply of such certificates, or, if requested by a
Selling Stockholder or an underwriter, to facilitate the delivery of such
securities in book-entry form;
(xiv)    have appropriate officers of the Company prepare and make presentations
at any “road shows” and before analysts and rating agencies, as the case may be,
and other information meetings organized by the underwriters, take other actions
to obtain ratings for any Registrable Securities (if they are eligible to be
rated) and otherwise use its


16




Doc#: US1:11696926v9



--------------------------------------------------------------------------------




commercially reasonable efforts to cooperate as reasonably requested by the
Selling Stockholders and the underwriters in the offering, marketing or selling
of the Registrable Securities;
(xv)    with respect to each Free Writing Prospectus or other materials to be
included in the Disclosure Package, ensure that no Registrable Securities be
sold “by means of” (as defined in Rule 159A(b) promulgated under the Securities
Act) such Free Writing Prospectus or other materials without the prior written
consent of the Stockholders holding the Registrable Securities covered by such
registration statement, which Free Writing Prospectuses or other materials shall
be subject to the prior reasonable review of the Selling Stockholders and their
counsel;
(xvi)    (A) as expeditiously as possible and within the deadlines specified by
the Securities Act, make all required filings of all prospectuses and Free
Writing Prospectuses with the SEC and (B) within the deadlines specified by the
Exchange Act, make all filings of periodic and current reports and other
materials required by the Exchange Act;
(xvii)    as expeditiously as possible and within the deadlines specified by the
Securities Act, make all required filing fee payments in respect of any
registration statement or prospectus used under this Agreement (and any offering
covered thereby);
(xviii)    as expeditiously as practicable, keep the Selling Stockholders and
their counsel advised as to the initiation and progress of any registration
hereunder;
(xix)    cooperate with each Selling Stockholder and each underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
FINRA;
(xx)    furnish the Selling Stockholders, their counsel and the underwriters, as
expeditiously as possible, copies of all correspondence with or from the SEC,
the FINRA, any stock exchange or other self-regulatory organization relating to
the registration statement or the transactions contemplated thereby and, a
reasonable time prior to furnishing or filing any such correspondence to the
SEC, the FINRA, stock exchange or self-regulatory organization, furnish drafts
of such correspondence to the Selling Stockholders, their counsel, and the
underwriters for review and comment, such review and comment to be conducted
with reasonable promptness; and
(xxi)    to take all other reasonable steps necessary to effect the registration
and disposition of the Registrable Securities contemplated hereby.
(b)    The Company may require each Selling Stockholder and each underwriter, if
any, to furnish the Company in writing such information regarding each Selling
Stockholder or underwriter and the distribution of such Registrable Securities
as the Company may from time to time reasonably request to complete or amend the
information required by such registration statement.


17




Doc#: US1:11696926v9



--------------------------------------------------------------------------------




(c)    Without limiting the terms of Section 2.1(a), in the event that the
offering of Registrable Securities is to be made by or through an underwriter,
the Company, if requested by the underwriter, shall enter into an underwriting
agreement with a managing underwriter or underwriters in connection with such
offering containing representations, warranties, indemnities and agreements
customarily included (but not inconsistent with the covenants and agreements of
the Company contained herein) by an issuer of common stock in underwriting
agreements with respect to offerings of common stock for the account of, or on
behalf of, such issuers.
(d)    Each Selling Stockholder agrees that upon receipt of any notice from the
Company of the happening of any event of the kind described in Sections
2.6(a)(ix)(C), 2.6(a)(ix)(D), or 2.6(a)(x), such Selling Stockholder shall
forthwith discontinue (in the case of Section 2.6(a)(ix)(D), only in the
relevant jurisdiction set forth in such notice) such Selling Stockholder’s
disposition of Registrable Securities pursuant to the applicable registration
statement and prospectus relating thereto until such Selling Stockholder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
Section 2.6(a)(x) and, if so directed by the Company, deliver to the Company, at
the Company’s expense, all copies, other than permanent file copies, then in
such Selling Stockholder’s possession of the prospectus current at the time of
receipt of such notice relating to such Registrable Securities. In the event the
Company shall give such notice, any applicable period during which such
registration statement must remain effective pursuant to this Agreement shall be
extended by the number of days during the period from the date of giving of a
notice regarding the happening of an event of the kind described in Section
2.6(a)(ix), Section 2.6(a)(ix)(D) or Section2.6(a)(x) to the date when all such
Selling Stockholders shall receive such a supplemented or amended prospectus and
such prospectus shall have been filed with the SEC.
Section 2.7    Registration Expenses. All expenses incident to the Company’s
performance of, or compliance with, its obligations under Article II of this
Agreement including, without limitation, all registration and filing fees, all
fees and expenses of compliance with securities and “blue sky” laws, all fees
and expenses associated with filings required to be made with the FINRA
(including, if applicable, reasonable and customary fees and expenses of any
“qualified independent underwriter” as such term is defined by the FINRA), all
fees and expenses of compliance with securities and “blue sky” laws, all
printing (including, without limitation, expenses of printing certificates for
the Registrable Securities in a form eligible for deposit with the Depository
Trust Company and of printing prospectuses if the printing of prospectuses is
requested by a holder of Registrable Securities) and copying expenses, all
messenger and delivery expenses, all fees and expenses of the Company’s
independent certified public accountants and counsel (including with respect to
“comfort” letters and opinions) and reasonable and customary fees and expenses
of one firm of counsel to the Selling Stockholders (which firm shall be selected
by the Selling Stockholders holding a majority of the Registrable Securities
included in such registration) (collectively, the “Registration Expenses”) shall
be borne by the Company, regardless of whether a registration is effected. The
Company will pay its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties, the expense of any annual audit and the expense of any
liability insurance) and the expenses and fees for listing the securities to be
registered on each securities exchange and included in each established
over-the-counter market on which similar securities issued by the Company are
then listed or traded. Each Selling


18




Doc#: US1:11696926v9



--------------------------------------------------------------------------------




Stockholder shall pay its portion of all underwriting discounts and commissions
and transfer taxes, if any, relating to the sale of such Selling Stockholder’s
Registrable Securities pursuant to any registration.
Section 2.8    Registration Indemnification.
(a)    By the Company. The Company agrees to indemnify and hold harmless, to the
fullest extent permitted by law, each Selling Stockholder and each of their
respective Affiliates and their respective officers, directors, employees,
managers, partners and agents and each Person who controls (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act) such
Selling Stockholder or such other Person indemnified under this Section 2.8(a)
from and against all losses, claims, damages, liabilities and expenses, whether
joint or several (including reasonable expenses of investigation and reasonable
attorneys’ fees and expenses) (collectively, the “Losses”), to which they are or
any of them may become subject under the Securities Act, the Exchange Act or
other U.S. federal or state statutory law (including any applicable “blue sky”
laws), rule or regulation, at common law or otherwise, insofar as such Losses
arise out of, are based upon, are caused by or relate to any untrue statement
(or alleged untrue statement) of a material fact contained in any registration
statement, prospectus or preliminary prospectus, offering circular, offering
memorandum or Disclosure Package (including the Free Writing Prospectus) or any
amendment or supplement thereto or any filing or document incidental to such
registration or qualification of the securities as required by this Agreement,
or any omission (or alleged omission) of a material fact required to be stated
therein or necessary to make the statements therein not misleading, except that
no Person indemnified shall be indemnified hereunder insofar as the same are
made in conformity with and in reliance on information furnished in writing to
the Company by such Person concerning such Person expressly for use therein.
Such indemnification obligation shall be in addition to any liability that the
Company may otherwise have to any such indemnified person. In connection with an
Underwritten Offering and without limiting any of the Company’s other
obligations under this Agreement, the Company shall also indemnify such
underwriters, their officers, directors, employees and agents and each Person
who controls (within the meaning of Section 15 of the Securities Act and Section
20 of the Exchange Act) such underwriters or such other Person indemnified under
this Section 2.8(a) to the same extent as provided above with respect to the
indemnification (and exceptions thereto) of Selling Stockholders. Reimbursements
payable pursuant to the indemnification contemplated by this Section 2.8(a) will
be made by periodic payments during the course of any investigation or defense,
as and when bills are received or expenses incurred.
(b)    By the Selling Stockholders. In connection with any registration
statement in which a Stockholder is participating, each such Selling Stockholder
will furnish to the Company in writing information regarding such Person’s
ownership of Registrable Securities and its intended method of distribution
thereof and, to the extent permitted by law, shall, severally and not jointly,
indemnify the Company, its Affiliates and their respective directors, officers,
employees and agents and each Person who controls (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act) the Company or such
other Person indemnified under this Section 2.8(b) against all Losses caused by
any untrue statement of material fact contained in the registration statement,
prospectus or preliminary prospectus or Free Writing Prospectus or any amendment
or supplement thereto or any omission of a material fact


19




Doc#: US1:11696926v9



--------------------------------------------------------------------------------




required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
made in conformity with and in reliance on information furnished in writing by
such Person concerning such Person expressly for use therein; provided, however,
that each Selling Stockholder’s obligation to indemnify the Company hereunder
shall, to the extent more than one Person is subject to the same indemnification
obligation, be apportioned between each Person based upon the net amount
received by each Person from the sale of Registrable Securities, as compared to
the total net amount received by all of the indemnifying Persons pursuant to
such registration statement. Notwithstanding the foregoing, no Person shall be
liable to the Company and the underwriters for aggregate amounts in excess of
the lesser of (i) such apportionment and (ii) the net amount received by such
holder in the offering giving rise to such liability.
(c)    Notice. Any Person entitled to indemnification hereunder shall give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification; provided, however, the failure to give such
notice shall not release the indemnifying party from its obligation, except to
the extent that the indemnifying party has been materially prejudiced by such
failure to provide such notice on a timely basis.
(d)    Defense of Actions. In any case in which any such action is brought
against any indemnified party, and it notifies an indemnifying party of the
commencement thereof, the indemnifying party will be entitled to participate
therein, and, to the extent that it may wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party will not (so long as it shall
continue to have the right to defend, contest, litigate and settle the matter in
question in accordance with this paragraph) be liable to such indemnified party
hereunder for any legal or other expense subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation, supervision and monitoring (unless (i) such indemnified
party reasonably objects to such assumption on the grounds that there may be
defenses available to it which are different from or in addition to the defenses
available to such indemnifying party, (ii) counsel to the indemnifying party has
informed the indemnifying party that the joint representation of the
indemnifying party and one or more indemnified parties could be inappropriate
under applicable standards of professional conduct, or (iii) the indemnifying
party shall have failed within a reasonable period of time to assume such
defense and the indemnified party is or is reasonably likely to be prejudiced by
such delay, in any such event the indemnified party shall be promptly reimbursed
by the indemnifying party for the expenses incurred in connection with retaining
separate legal counsel). An indemnifying party shall not be liable for any
settlement of an action or claim effected without its consent (such consent not
to be unreasonably withheld). The indemnifying party shall lose its right to
defend, contest, litigate and settle a matter if it shall fail to diligently
contest such matter (except to the extent settled in accordance with the next
following sentence). No matter shall be settled by an indemnifying party without
the consent of the indemnified party (which consent shall not be unreasonably
withheld, it being understood that the indemnified party shall not be deemed to
be unreasonable in withholding its consent if the proposed settlement imposes
any obligation on the indemnified party).


20




Doc#: US1:11696926v9



--------------------------------------------------------------------------------




(e)    Survival. The indemnification provided for under this Agreement shall
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified Person and will survive the transfer of the
Registrable Securities and the termination of this Agreement.
(f)    Contribution. If recovery is not available or is insufficient under the
foregoing indemnification provisions for any reason or reasons other than as
specified therein, in each case as determined by a court of competent
jurisdiction, any Person who would otherwise be entitled to indemnification by
the terms thereof shall nevertheless be entitled to contribution with respect to
any Losses with respect to which such Person would be entitled to such
indemnification but for such reason or reasons. In determining the amount of
contribution to which the respective Persons are entitled, there shall be
considered the Persons’ relative knowledge and access to information concerning
the matter with respect to which the claim was asserted, the opportunity to
correct and prevent any statement or omission, and other equitable
considerations appropriate under the circumstances. It is hereby agreed that it
would not necessarily be equitable if the amount of such contribution were
determined by pro rata or per capita allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the immediately preceding sentence of this Section 2.8(f). No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not found guilty of such fraudulent misrepresentation. Notwithstanding the
foregoing, no Selling Stockholder or transferee thereof shall be required to
make a contribution in excess of the net amount received by such holder from its
sale of Registrable Securities in connection with the offering that gave rise to
the contribution obligation.
Section 2.9    Request for Information; Certain Rights.
(a)    Request for Information. Not less than five (5) business days before the
expected filing (or confidential submission, if applicable) date of each
registration statement pursuant to this Agreement, the Company shall notify each
Stockholder who has timely provided the requisite notice hereunder entitling the
Stockholder to include for registration Registrable Securities in such
registration statement of the information, documents and instruments from such
Stockholder that the Company or any underwriter reasonably requests in
connection with such registration statement, including, but not limited to a
questionnaire, custody agreement, power of attorney, form of lock-up letter and
form of underwriting agreement (the “Requested Information”). Such Stockholder
shall promptly return the Requested Information to the Company. If the Company
has not received the Requested Information (or a written assurance from such
Stockholder that the Requested Information that cannot practicably be provided
prior to filing of the registration statement will be provided in a timely
fashion) from such Stockholder within a reasonable period of time (as determined
by the Company) prior to the filing (or confidential submission, if applicable)
of the applicable registration statement, the Company may file such registration
statement without including Registrable Securities of such Stockholder, provided
that the Company shall include such Registrable Securities upon receipt of such
Requested Information. The failure to so include in any registration statement
the Registrable Securities of a Stockholder (with regard to that registration
statement) shall not in and of itself result in any liability on the part of the
Company to such Stockholder.


21




Doc#: US1:11696926v9



--------------------------------------------------------------------------------




(b)    No Grant of Future Registration Rights. The Company shall not grant any
shelf, demand, piggyback or incidental registration rights that are senior to or
otherwise conflict with the rights granted to the Stockholders hereunder to any
other Person without the prior written consent of Stockholders holding a
majority of the Registrable Securities held by all Stockholders.
(c)    Alternative Markets. In the event that a trading market for the Company’s
Shares develops that does not require that the Shares be registered under
Section 12 of the Exchange Act (e.g. outside the United States or through a Rule
144A trading market), the Company agrees to provide alternative liquidity
provisions to the Stockholders that would be the functional equivalent of this
Article II, including the provision of offering documents, the entering into of
placement and/or listing agreements and the functional equivalent of the other
terms of this Article II and with the functional equivalent of the division of
liabilities and expenses as provided in this Article II.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Section 3.1    Representations and Warranties of Prime Parent. Prime Parent
represents and warrants to the Company that (a) this Agreement has been duly
authorized, executed and delivered by such Stockholder, and is a valid and
binding agreement of Prime Parent, enforceable against it in accordance with its
terms, except that the enforcement thereof may be subject to bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally and to
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law) and (b) the execution, delivery
and performance by Prime Parent, of this Agreement does not violate or conflict
with or result in a breach of or constitute (or with notice or lapse of time or
both constitute) a default under any agreement to which such Stockholder, is a
party or, the organizational documents of Prime Parent.
Section 3.2    Representations and Warranties of the Company. The Company
represents and warrants to Prime Parent that (a) this Agreement has been duly
authorized, executed and delivered by the Company and is a valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms, except that the enforcement thereof may be subject to bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally and to
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law); and (b) the execution, delivery
and performance by the Company of this Agreement does not violate or conflict
with or result in a breach by the Company of or constitute (or with notice or
lapse of time or both constitute) a default by the Company under its Charter or
Operating Agreement, any existing applicable law, rule, regulation, judgment,
order, or decree of any Governmental Entity exercising any statutory or
regulatory authority of any of the foregoing, domestic or foreign, having
jurisdiction over the Company or any of its respective properties or assets, or
any agreement or instrument to which the Company is a party or by which the
Company or any of its respective properties or assets may be bound.


22




Doc#: US1:11696926v9



--------------------------------------------------------------------------------




ARTICLE IV
MISCELLANEOUS
Section 4.1    Notices. All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument delivered in person or sent by facsimile (provided a copy is
thereafter promptly delivered as provided in this Section 4.1) or nationally
recognized overnight courier, addressed to such party at the address or
facsimile number set forth below or such other address or facsimile number as
may hereafter be designated in writing by such party to the other parties:
(a)    if to the Company, to:
ADT Inc.
1501 Yamato Road
Boca Raton, Florida 33431
Attention: Chief Legal Officer
(b)    if to Prime Parent, to:
c/o Apollo Global Management
9 West 57th Street, 43rd Floor
New York, NY 10019
Attention: Marc Becker and General Counsel
Fax: (646) 417-6429
with a copy to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attention: Tracey A. Zaccone, Esq.
Fax: (212) 492-0085
Section 4.2    Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any person or entity
or any circumstance, is found to be invalid or unenforceable in any
jurisdiction, (a) a suitable and equitable provision shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (b) the
remainder of this Agreement and the application of such provision to other
Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.
Section 4.3    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall,
taken together, be considered one and the same agreement, it being understood
that both parties need not sign the


23




Doc#: US1:11696926v9



--------------------------------------------------------------------------------




same counterpart. Facsimile counterpart signatures to this Agreement shall be
binding and enforceable.
Section 4.4    Entire Agreement; No Third Party Beneficiaries. This Agreement
(a) constitutes the entire agreement and supersedes all other prior agreements,
both written and oral, among the parties with respect to the subject matter
hereof and is not intended to confer upon any Person, other than the parties
hereto, any rights or remedies hereunder.
Section 4.5    Further Assurances. Each party hereto shall do and perform or
cause to be done and performed all such further acts and things and shall
execute and deliver all such other agreements, certificates, instruments, and
documents as any other party hereto reasonably may request in order to carry out
the provisions of this Agreement and the consummation of the transactions
contemplated hereby.
Section 4.6    Governing Law; Equitable Remedies. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE
(WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF). The parties
hereto agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with its specific
terms or was otherwise breached. It is accordingly agreed that the parties
hereto shall be entitled to an injunction or injunctions and other equitable
remedies to prevent breaches of this Agreement and to enforce specifically the
terms and provisions hereof in the Selected Courts (as defined below), this
being in addition to any other remedy to which they are entitled at law or in
equity. Any requirements for the securing or posting of any bond with respect to
such remedy are hereby waived by each of the parties hereto. Each party further
agrees that, in the event of any action for an injunction or other equitable
remedy in respect of such breach or enforcement of specific performance, it will
not assert the defense that a remedy at law would be adequate.
Section 4.7    Consent To Jurisdiction. With respect to any suit, action or
proceeding (“Proceeding”) arising out of or relating to this Agreement or any
transaction contemplated hereby each of the parties hereto hereby irrevocably
(a) submits to the exclusive jurisdiction of (A) the United States District
Court for the Southern District of New York or (B) in the event that such court
lacks jurisdiction to hear the claim, the state courts of New York located in
the borough of Manhattan, New York City (the “Selected Courts”) and waives any
objection to venue being laid in the Selected Courts whether based on the
grounds of forum non conveniens or otherwise and hereby agrees not to commence
any such Proceeding other than before one of the Selected Courts; provided,
however, that a party may commence any Proceeding in a court other than a
Selected Court solely for the purpose of enforcing an order or judgment issued
by one of the Selected Courts; (b) consents to service of process in any
Proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, or by recognized international express carrier or delivery
service, to the Company or to the applicable party hereto at their respective
addresses referred to in Section 4.1; provided, however, that nothing herein
shall affect the right of any party hereto to serve process in any other manner
permitted by law; and (c) TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE)


24




Doc#: US1:11696926v9



--------------------------------------------------------------------------------




ANY RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS, WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AND AGREES THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH
ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN
ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF THE
CONTEMPLATED TRANSACTIONS WILL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
Section 4.8    Amendments; Waivers.
(a)    No provision of this Agreement may be amended or waived unless such
amendment or waiver is in writing and signed, in the case of an amendment, by
the Company and Stockholders holding a majority of the Registrable Securities,
or in the case of a waiver, by the party against whom the waiver is to be
effective; provided, that such amendment or waiver which adversely affects any
party to this Agreement and is prejudicial to such party relative to all other
parties (other than the Company) cannot be effected without the consent of such
party.
(b)    No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
Section 4.9    Assignment. Neither this Agreement nor any of the rights or
obligations hereunder shall be assigned by any of the parties hereto without the
prior written consent of the other parties; provided that any Stockholder may
assign its rights hereunder in connection with a transfer of its Shares if such
transferee (i) shall own at least 10% of the Company’s outstanding Common Stock
(on an as-converted basis, if applicable and after giving effect to all vested
and unvested Shares, if applicable) after giving effect to such transfer and
(ii) shall execute a joinder to this Agreement. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties and their respective successors and assigns.
Section 4.10    Effectiveness. This Agreement shall become effective upon the
Closing Date.
Section 4.11    Term. This Agreement shall automatically terminate with respect
to any Stockholder upon the date on which the such Stockholder no longer
Beneficially Own Shares representing at least 1% of the Shares then outstanding
(after giving effect to all vested and unvested Shares, if applicable).


25




Doc#: US1:11696926v9



--------------------------------------------------------------------------------






[Remainder of page intentionally left blank]


26




Doc#: US1:11696926v9



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.
PRIME SECURITY SERVICES TOPCO PARENT, L.P.

By:
Prime Security Services TopCo Parent GP, LLC,
its general partner

           By:
     /s/ Timothy J. Whall

Name: Timothy J. Whall
Title: Chief Executive Officer


ADT INC.
           By:
     /s/ P. Gray Finney

Name: P. Gray Finney
Title: Senior Vice President, Chief Legal Officer and Secretary




[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.
PRIME SECURITY SERVICES TOPCO PARENT, L.P.

By:
Prime Security Services TopCo Parent GP, LLC,
its general partner

           By:
 

Name: Timothy J. Whall
Title: Chief Executive Officer


ADT INC.
           By:
     /s/ P. Gray Finney

Name: P. Gray Finney
Title: Senior Vice President, Chief Legal Officer and Secretary








[Signature Page to Registration Rights Agreement]

